Citation Nr: 1329873	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  12-10 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from May 1968 to January1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Detroit Michigan, which granted service connection for PTSD, evaluated at 30 percent disabling, effective from August 4, 2009.  The Veteran filed a notice of disagreement in September 2010.  The Veteran was provided with a Statement of the Case (SOC) in February 2012 and a Supplemental Statement of the Case (SSOC) in August 2012.  The Veteran perfected his appeal in February 2012 with a VA Form 9. 

A March 2012 private examination report shows that a private physician stated that based on the Veteran's education, training, past work experience, and current level of symptoms related to his service connected PTSD, the Veteran is not capable of sustaining substantial gainful work activity.  The Board finds that this evidence raises the issue of a TDIU rating due exclusively to the service-connected PTSD, under the holding in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for that underlying disability).

The Board notes that the same March 2012 private examiner diagnosed the Veteran with alcohol abuse, secondary to PTSD.  The record does not indicate that the Agency of Original Jurisdiction (AOJ) has adjudicated the claim for entitlement to service connection for alcohol abuse secondary to PTSD.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to a TDIU rating due to the service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.

FINDING OF FACT

For the entire appeal period, the Veteran's symptoms of PTSD resulted in occupational and social impairment with reduced reliability and productivity due to depressed mood, intrusive thoughts, anxiety, nightmares, sleep difficulties, cognitive and physiological responses to trauma cues, avoidance, restricted range of affect, irritability, angry outbursts, hypervigilance, exaggerated startle response, intermittent psychomotor agitation, fatigue, loss of energy, and cognitive difficulties, difficulty in establishing and maintaining effective work and social relationships, and Global Assessment of Functioning (GAF) scores of 45 and 60.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the entire initial rating period, the criteria for an initial disability rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Veteran's claim for a higher initial rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Here, the Veteran's statements and post-service private treatment records have been associated with the claims folder.  

The Board notes that at a July 2009 private examination the Veteran noted that he currently receives Social Security Disability for his left ankle.  The Veteran has made no further mention of his receipt of SSA benefits to VA, and he has not specifically requested that VA obtain these records on his behalf.  Because the Veteran has given no indication that these records are relevant to the issue adjudicated herein, the Board finds that a remand for the purpose of obtaining these records is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration  records if there is a reasonable possibility that the records would help to substantiate the appellant's claim).  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in February 2010.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's PTSD in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In the August 2010 rating decision, the Veteran's PTSD was evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).  Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication such as, speech is at times illogical, obscure, or irrelevant or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood such as, depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment such as, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation, or an inability to function in most areas such as, stays in bed all day, no job, home, or friends.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2012).




Background

At a July 2009 private examination, the Veteran reported that after service he worked for the Dearborn school system for 31 years.  The Veteran also reported that he married his wife in 1979.  The Veteran reported an excellent marital relationship, denied excessive arguing, and any history of physical altercations.  The Veteran reported that he had two sons that he rarely had contact with.  The Veteran stated that phone contact was rare and that he wished he were a "better parent".  He also reported that he had three grandchildren.  The Veteran reported a history of intrusive thoughts, largely associated with "waiting for the incoming".  He also reported anticipatory anxiety and intermittent nightmares occurring "once every couple of months".  The Veteran reported cognitive and physiological responses to trauma cues in reaction to the smell of kerosene and in response to watching movies related to Vietnam.  He also reported having been triggered by the events of the wars in Iraq and Afghanistan.  The Veteran reported avoiding thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  The Veteran stated he was unable to recall important aspects of the trauma to which he had been exposed.  The Veteran reported a pattern of markedly diminished interest and participation in significant activities relative to his behavior prior to his military service.  He reported feelings of detachment or estrangement from others and a restricted range of affect.  The Veteran also reported marked changes in his expectations, associated with a sense of a foreshortened future.  The Veteran also reported marked problems with irritability and angry verbal outbursts.  The Veteran reported hypervigilance in the form of repeatedly checking windows and door locks and exaggerated startle responses in reaction to loud noises.  The Veteran reported he experienced a "blah" mood most of the day.  The Veteran reported intermittent psychomotor agitation and intermittent fatigue, and loss of energy.  The Veteran also described feelings of worthlessness and guilt.  He reported cognitive difficulties, including the diminished ability to think and indecisiveness.  The Veteran also reported recurrent thoughts of death although suicidal ideation was denied.  

On mental health status examination, the private examiner tated that the Veteran was easily engaged in the evaluation but noted a tic in the Veteran's right cheek and mouth area whenever asked direct questions about his military experience in the military.  The Veteran's impulse control was below normal limits.  His speech was quite normal in terms of manner and content.  Form of thought was remarkable for circumstantiality.  Thought content fell within normal limits.  Suicidality, homicidality, and perceptual abnormalities were denied.  The Veteran stated that his mood at the time of the evaluation was "a little bit down, kind of indifferent, nervous".  The Veteran reported that he perceived that he was "waiting for the shoe to drop" all the time.  The Veteran stated "I'm happiest when I'm working alone."  Affect was somewhat blunted, thoughts were stable, and appropriate for the discussion at all times.  The Veteran was oriented to person, place, and time.  His attention capacities fell below normal limits.  His concentration abilities fell below normal limits.  His immediate memory, recent memory, and memory for past events fell within normal limits.  His remote memory appeared to be intact.  His intelligence and fund of information fell within the average range.  His judgment and insight appeared to fall below normal limits.  The examiner diagnosed PTSD and assigned a GAF score of 45.  

The Veteran was afforded a VA examination in February 2010.  The Veteran reported that he had been married to his wife for 30 years and had one step child and one biological son.  He stated that his relationship with his wife and children could be better.  He reported that he does not see his sons or his three grandchildren.  The Veteran stated that he distanced himself from most people and that people and family functions make him nervous.  The Veteran reported that he retired in 2006 after 31 years with Dearborn Public Schools.  The Veteran stated that he worked well when he was alone and did not like working with others.  He stated that now that he is retired he misses his work shop and the tunnels where he worked.  The Veteran denied suicide attempts and a history of violence or assaultiveness.  The Veteran reported that he now works at home and tries to keep himself busy.  He stated it has been very boring not working.

On mental status examination, the VA examiner noted that the Veteran was clean and casually dressed.  His affect was constricted, his mood anxious, and his attention was intact.  He was oriented to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions and in regards to his judgment he understood the outcome of behavior.  The Veteran's intelligence was average, and in regards to insight the Veteran understood he had a problem.  The Veteran reported that he had a poor sleep pattern and was restless in his sleep.  The Veteran had no hallucinations, no inappropriate behavior, and interpreted proverbs appropriately.  The Veteran did not have obsessive or ritualistic behavior.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good and he had the ability to maintain minimum hygiene.  The Veteran had no problems with activities of daily living.  The Veteran's remote, recent, and immediate memory were normal.  The Veteran had recurrent distressing dreams about the traumatic event.  He made efforts to avoid thought, feelings, or conversations associated with his trauma.  He also made efforts to avoid activities, places, and people that arouse recollection of the trauma.  The Veteran had feelings of detachment or estrangement from others.  He had persistent symptoms of increased arousal, such as, irritability or outburst of anger and hypervigilance.   The examiner noted that the Veteran's symptoms had been off and on for the last several years at a moderate intensity.  The examiner also noted that the Veteran had problems with anger management and tends to isolate himself.  He noted that the Veteran cannot trust people and believes that they are out to get him.  He also noted that the Veteran feels insecure and always scared and nervous that he might have done something wrong.  The examiner noted that the Veteran has a distant relationship with his family and friends and that his PTSD has affected his overall functioning in a moderate manner.  The examiner diagnosed PTSD and assigned a GAF score of 60.  

A private examination report dated March 2012 shows that the Veteran reported that he is estranged from his extended family as well as his son.  The Veteran denied currently having any difficulty falling asleep or staying asleep but reported it was a problem for him in the past.  He reported that sometimes he wakes up with physical reactions such as being startled.  He denied remembering any type of dreams and/or nightmares regarding his military experience.  He reported waves of intrusive and involuntary thoughts regarding Vietnam.  He reported flashbacks and that the smell of kerosene, the sight or sound of helicopters, or news about the current war can cause flashbacks and/or intrusive thoughts.  He also reported that he becomes extremely upset around places, people and events that remind him of the military.  He stated that he tries to avoid them at all costs.  He reported that rainy seasons are an anniversary for him.  The Veteran reported that he has felt emotionally numb and void of feelings since his return from the military.  He reported that he has difficulty trusting others, that he only has one friend, and has difficulty with primary relationships.  The Veteran reported that he has avoided thinking or talking about his trauma over the years.  He reported that he feels alienated and separate.  He stated "I'm a loner.  I feel isolated".  He reported that he has a sense of doom and negativity and that he "always feels somewhat negative".  The Veteran denied losing interest in things he previously enjoyed.  He reported that there are blanks in his memory regarding certain aspects of his traumas.  The Veteran reported frequent bouts of irritability and that he often gets upset over things that are not related to the issues at hand.  The Veteran reported that his concentration is impaired and that his mind wanders easily and he becomes defocused.  The Veteran reported that he is hypervigilant.  He reported that he prefers his back to the wall, always sits on the edge of a room, and often checks doors and windows.  He reported that he often scans his environment.  He also reported that he exhibits an exaggerated startle response and has struck out at others in the past.  The examiner stated that based on the Veteran's education, training, past work experience, and current level of symptoms related to his service connected PTSD, the Veteran is not a viable rehabilitation candidate and is not capable of sustaining substantial gainful work activity.  The examiner diagnosed chronic delayed PTSD and assigned a GAF score of 45.  

Another March 2012 private examination shows that the Veteran reported he continued to enjoy an excellent marital relationship.  He stated that while he had limited contact with his children, he perceived that as "no news is good news" and explained that he did not have difficulties with them.  On mental status examination the examiner noted the Veteran was easily engaged in the current evaluation.  His impulse control appeared to fall below normal limits, his speech in terms of manner and content was quite normal.  Form of thought was remarkable for circumstantiality and thought content fell within normal limits.  Suicidality, homicidality, and perceptual abnormalities were denied, although the Veteran reported second guessing his own thought processes a great deal.  The Veteran reported that his mood at the time of the evaluation was "like it always is, I just don't care one way or the other how things work out."  His affect was somewhat blunted, though stable, and was appropriate for the discussion at all times.  The Veteran was oriented to person, place, and time.  His attention capacities fell below normal limits.  His concentration abilities fell below normal limits.  His immediate memory, memory for recent events, and memory for past events fell within normal limits.  His remote memory appeared intact.  The Veteran's intelligence and fund of information appeared to fall within the average range.  The Veteran's judgment and insight appeared to fall below normal limits.  The examiner diagnosed PTSD and assigned a GAF score of 45.  

Analysis

Having considered all the evidence of record and the applicable law, the Board finds that for all periods under consideration an initial 50 percent rating for PTSD is warranted.  

As outlined above, the Veteran's PTSD has manifested as depressed mood, intrusive thoughts, anxiety, nightmares, sleep difficulties, cognitive and physiological responses to trauma cues, avoidance, restricted range of affect, irritability, angry outbursts, hypervigilance, exaggerated startle response, intermittent psychomotor agitation, fatigue, loss of energy, and cognitive difficulties.  The evidence of record also shows that the Veteran has had difficulty in establishing and maintaining effective work and social relationships.  The Veteran stated that he felt feelings of detachment and estrangement from others.  The Veteran reported that he rarely had contact with his two sons and is estranged from his extended family.  The Veteran reported that he did not like working with others.  He also reported that he does not trust people and believes that people are out to get him.  The Board notes that the Veteran did not exhibit all the symptoms for a 50 percent rating.  Nonetheless, the Board finds that the symptomatology during the entire appeal period more nearly approximates the criteria for a 50 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list).

Based on the record evidence, the Boards finds that the Veteran's PTSD does not warrant an initial rating of 70 percent.  For the entire appeal period, both private records and the VA examination show that the Veteran denied suicidal and homicidal ideation.  The Veteran also did not exhibit obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation.  The Board also finds that the Veteran did not neglect his personal appearance and hygiene.  In fact the VA examiner noted the Veteran as clean and casually dressed and able to maintain his personal hygiene.  The Board notes that while the Veteran reported difficulty in social and work relationships, the evidence of record does not show the Veteran has an inability to establish and maintain effective relationships.  Instead, the Veteran reported at the July 2009 private examination that he married his wife in 1979 and had an excellent marital relationship.  A March 2012 private examination also shows that the Veteran reported that he continued to enjoy an excellent marital relationship.  The Veteran reported that he had limited contact with his sons but at the March 2012 private examination he reported that "no news was good news" and he did not have difficulties with them.  The Veteran also reported that he retired in 2006, after 31 years, because he met the age or duration requirements.  He also reported missing the workshops and tunnels where he worked.  The Board finds that the Veteran's social interactions with his wife as well as his ability to work for 31 years illustrated that the difficulties the Veteran has with maintaining effective work and social relationships does not rise to an inability to establish and maintain effective relationships.  As such, the effects of the Veteran's PTSD symptoms have not been described to be of a type, frequency and severity that are consistent with the level of impairment contemplated by the criteria for a 70 percent schedular rating.

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown in that he maintains a long term relationship with his wife and was eligible to retire due to age or duration.  Similarly, his symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Board realizes that the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Thus, the Board believes that based on the overall record evidence, including the Veteran's lay statements, the effects of the Veteran's PTSD symptoms have not been described to be of a type, frequency and severity that are in accord with the level of impairment contemplated by the criteria for a 100 percent schedular rating.

The Board acknowledges that the Veteran has been assigned GAF scores of 45 and 60.  A GAF score of 60 indicates moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, such as few friends, and conflicts peers or co-workers.  A GAF score of 45 is indicative of serious symptoms, such as suicidal ideation or severe obsessional rituals, or any serious impairment in social, occupational or school functioning, such as no friends or unable to keep a job.  In considering the GAF scores assigned on private examination in July 2009 and VA examination in February 2010, the Veteran was oriented to person, place and time; his affect was appropriate to the topics discussed; and he consistently denied suicidal ideation as well auditory and visual hallucinations.  The Veteran also did not report any severe obsessional rituals.  At the March 2012 examination the Veteran reported that he continued to enjoy an excellent marital relationship.  The Veteran also reported that he worked for 31 years and indicated that he missed the workshops and tunnels he worked in.  Therefore, while the GAF scores are not determinative by themselves and as reflected by the overall record, the Board finds it reasonable to conclude that the type, frequency and severity of the Veteran's actual reported PTSD symptoms reflects a level of impairment that most closely approximate a 50 percent disability, but not higher, throughout the entire period on appeal. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, there is no objective evidence that any manifestations related to the Veteran's PTSD are unusual or exceptional.  For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's PTSD.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Subject to the laws and regulations governing monetary awards, an initial rating of 50 percent, but no higher, for PTSD is granted.  


REMAND

After careful review of the claims file the Board finds that further development on the issue of TDIU is warranted.  

Initially, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

Furthermore, the Veteran reported at a February 2010 private examination that he currently works at home.  It is unclear from the record whether the Veteran was referring to self-employment or work of a different nature.  Without knowing whether the Veteran is engaged in more than marginal employment, the Board is unable to make a determination on the issue of TDIU. Therefore, on remand the Veteran should be asked to submit information about the nature of the work he does at home and information about any income he generates from that work.

A remand is also required in order to afford the Veteran a VA examination to determine whether his service-connected PTSD currently precludes him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed and the Veteran's private physician asserts that the Veteran's current unemployment is due to his service-connected PTSD.  Although the Veteran has been afforded a VA examination, a medical opinion regarding the effect of his service-connected PTSD on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1. 1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. The RO should request that the Veteran clarify the nature of the work he does at home and provide financial information including verification of income or any other income information that would suggest whether or not the Veteran is currently engaged in more than marginal employment.  Attempts to obtain this verification should be documented in the claims file.

3. Ensure that the Veteran has not been recently treated by any local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.
	
4. Obtain and update all private treatment records currently contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

5. Schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected PTSD on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected PTSD.  

The medical opinion must address whether his service-connected PTSD alone is so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected PTSD must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  

The Veteran is hereby notified that it is his responsibility to report for the examination(s) scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  

6. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

7. After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


